Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2015/0325787 A1; Hereinafter Ahn) in view of Horii (2006/0024429 A1; hereinafter Horii).

Regarding Claim 1, Ahn (Fig.1-29) discloses a method of fabricating a variable resistance memory device, the method comprising: 
forming a bottom electrode (110; [0046]) on a substrate (100;[0046]);
forming a dielectric layer (120; [0050]) on the substrate (100), wherein the dielectric layer (120) has a first trench (130; [0051]) that exposes the bottom electrode (110): 
forming a variable resistance layer (140; [0054]-[0055]) in the first trench: and irradiating the variable resistance layer with a laser (160; [0059]), wherein the variable resistance layer is irradiated by laser.

Horii (Fig.3-6; [0017],[0038]-[0042]) discloses laser reflowing of the phase changing material to remove the void by irradiating laser for 10ns to 1ms (which converts to 0.01-1000 microseconds which is an overlapped range with the claim).
It would have been obvious in the art before the filling of the application to irradiate laser for that time range , in pursuance of MPEP.05.I (see below), to reduce or minimize the deterioration in the characteristics of the phase changeable material pattern and to thus reduce or minimize the deterioration in the characteristics of the phase changeable memory element.
While, the combination (of Ahn and  Horii)  does not expressly teaches the range of about 1.8 us to about 54 us some of its value fall within the claim range of about 1.8 us to about 54 us, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “0.01-1000 microseconds”, as disclosed in prior art, to arrive at the recited limitation.
Regarding Claim 2, Ahn in view of Horii as applied in claim 1, wherein the variable resistance layer (140) has a void (152; [0058]) wherein the void is removed when the variable resistance layer is irradiated by the laser ([0072]).  
Regarding Claim 3. Ahn in view of Horii as applied in claim 1, wherein the variable resistance layer (140) includes a phase change material ([0055]).  
Regarding Claim 4. Ahn in view of Horii as applied in claim 3, Ahn ([0055]) discloses wherein the phase change material (140) includes a compound including of Te or Se combined with Ge, Sb, Bi. Pb. Sn, Ag, As, S, Si, In, Ti, Ga, P, 0, or C.  
Regarding Claim 5, Ahn in view of Horii as applied in claim 1, (Horii (Fig.3-6; [0017],[0038]-[0042]) discloses wherein the variable resistance layer is irradiated by the laser for a time of about 1.8 us to about 18 us ([0017],[0038]-[0042]) discloses laser irradiating for 10ns to 1ms (which converts to 0.01-1000 microseconds which is an overlapped range with the claim). 
While, the combination (of Ahn and  Horii)  does not expressly teaches the range of about 1.8 us to about 18 us some of its value fall within the claim range of about 1.8 us to about 18 us, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “0.01-1000 microseconds”, as disclosed in prior art, to arrive at the recited limitation.
Regarding Claim 6. Ahn in view of Horii as applied in claim 1, Ahn ([0060]) discloses wherein the laser is a solid laser.  
Regarding Claim 7, Ahn in view of Horii as applied in claim 6, Ahn ([0060]) discloses wherein the solid laser is an yttrium-aluminum- garnet (YAG) laser.  
Regarding Claim 8, Ahn in view of Horii as applied in claim 1, Ahn ([0062]) discloses wherein an energy density of the laser is about 0.1 J/cm2 to about 4 J/cm2 ([0062] discloses overlapping range).  
Regarding Claim 9, Ahn in view of Horii as applied in claim 1, Ahn ([0061]) discloses wherein a wavelength of the laser is about 250 nm to about 1,000 nm ([0061] discloses overlapping range).  
Regarding Claim 10, Ahn in view of Horii as applied in claim 1, Ahn ([0061]) discloses wherein a frequency of the laser is about 5 Hz to about 10,000 Hz ([0061] discloses wavelength from which the frequency can be calculated by dividing the speed of light to wavelength which is in an overlapping range and the result frequency range is also overlapping with the claimed range).  
Regarding Claim 11, Ahn in view of Horii as applied in claim 1, Ahn ([0060] discloses same laser type therefore the power would be the same) wherein a power of the laser is about 0.1 kW to about 4,000 kW (the numbers would be overlapped when calculated from other data).  
Regarding Claim 12, Ahn in view of Horii as applied in claim 1, Ahn ([0060] discloses same laser type therefore the power would be the same) discloses wherein the laser radiated to the variable resistance layer has a radiation span having a width of about 30 um to about 20,000 um and a length of about 2,400 um to about 20,000 um (Ahn discloses the claimed invention except for the laser radiated to the variable resistance layer has a radiation span having a width of about 30 um to about 20,000 um and a length of about 2,400 um to about 20,000 um. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have any desired thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.).  
Regarding Claim 14, The method of claim 1, Ahn ([0064]-[0065]) discloses wherein irradiating the variable resistance layer with the laser is performed under an inert gas environment at a pressure of about l Torr to about 10 Torr (atmospheric to vacuum conditions is overlapping).  
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in further view of Horii further in view of Leblanc et al. (US 2019/0229252 A1; hereinafter Leblanc).

Regarding Claim 13, Ahn in view of Horii as applied in claim 1, Ahn in view of Horii do not particularly disclose wherein a scan speed of the laser is about 5 mm/s to about 300 mm/s.  
Leblanc ([0087]) discloses in a related art a semiconductor fabrication method using laser (YAG type) with overlapping laser scan speeds.
Therefore it would have been obvious in the art before the filling of the application to use any desired laser scan speed for different purposes as disclosed in Leblanc.
 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0068136 A1; hereinafter Park) In view of Horii (2006/0024429 A1; hereinafter Horii).

Regarding Claim 15, Park (Fig.8A-31) A method of fabricating a variable resistance memory device, the method comprising: 

forming a first interlayer dielectric layer (210; [0062]) on the first conductive lines (WL2): 
performing an etching process on a portion of the first interlayer dielectric layer to form a plurality of first trenches that expose the first conductive lines (see Figs. 11-13): 
forming a second interlayer dielectric layer (140; [0130]) and a plurality of bottom electrodes (130; [0127]) in the first trenches (222/224): 
performing an etching process ([0131]) on portions of the first and second interlayer dielectric layers to form a plurality of second trenches (see Fig.17) that expose the bottom electrodes (132); 
forming a variable resistance layer (150/152) in the second trenches (Fig.18; [0135]): 
forming a plurality of second conductive lines (162; Fig.20; [0131]) on the variable resistance layer (152), wherein the second conductive lines extend in a second direction intersecting the first direction (see Fig.3),.  
Park does not particularly disclose irradiating the variable resistance layer with a laser and wherein the variable resistance layer is irradiated with the laser for a time of about 1.8 ps to about 54 ps.
Horii (Fig.3-6; [0017],[0038]-[0042]) discloses laser reflowing of the phase changing material to remove the void by irradiating laser for 10ns to 1ms (which converts to 0.01-1000 microseconds which is an overlapped range with the claim).

While, the combination (Park and  Horii)  does not expressly teaches the range of about 1.8 us to about 54 us some of its value fall within the claim range of about 1.8 us to about 54 us, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “0.01-1000 microseconds”, as disclosed in prior art, to arrive at the recited limitation.

Regarding Claim 16, Park in view of Horii as applied in claim 15, (Horii (Fig.3-6; [0017],[0038]-[0042]) discloses wherein the variable resistance layer is irradiated by the laser for a time of about 1.8 us to about 18 us ([0017],[0038]-[0042]) discloses laser irradiating for 10ns to 1ms (which converts to 0.01-1000 microseconds which is an overlapped range with the claim). 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park In view of Horii in view of Ahn.

Regarding Claim 17, Park in view of Horii as applied in claim 15, Park in view of Horii do not particularly disclose energy density of the laser.

Therefore it would have been obvious in the art before the filling of the application to use lasers with desired density such as the one disclosed in Ahn since different types of lasers are used for different purposes.
Regarding Claim 18, Park in view of Horii as applied in claim 15, Park in view of Horii do not particularly disclose wavelength of the laser.
However, Ahn ([0061]) discloses wherein a wavelength of the laser is about 250 nm to about 1,000 nm ([0061] discloses overlapping range).  

Regarding Claim 19, The method of claim 15, Park in view of Horii do not particularly disclose radiation span.
Ahn ([0060] discloses same laser type therefore the power would be the same) discloses wherein the laser radiated to the variable resistance layer has a radiation span having a width of about 30 um to about 20,000 um and a length of about 2,400 um to about 20,000 um (Ahn discloses the claimed invention except for the laser radiated to the variable resistance layer has a radiation span having a width of about 30 um to about 20,000 um and a length of about 2,400 um to about 20,000 um. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have any desired thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park In view of Horii in view of Leblanc.

Regarding Claim 20, Park in view of Horii as applied in claim 15, Park in view of Horii do not particularly disclose wherein a scan speed of the laser is about 5 mm/s to about 300 mm/s.
Leblanc ([0087]) discloses in a related art a semiconductor fabrication method using laser (YAG type) with overlapping laser scan speeds.
Therefore it would have been obvious in the art before the filling of the application to use any desired laser scan speed for different purposes as disclosed in Leblanc.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898   


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
January 14, 2022